Opinion issued August 22, 2013




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00452-CR
                            ———————————
                 VINCENT CRAIG STEVENSON, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 263rd District Court
                           Harris County, Texas
                       Trial Court Case No. 1362966


                         MEMORANDUM OPINION

      Appellant, Vincent Craig Stevenson, pleaded guilty to the felony offense of

assault—family violence.1     The trial court found appellant guilty, and, in

accordance with the terms of his plea agreement with the State, sentenced him to

1
      See TEX. PENAL CODE ANN. § 22.01(a)(1), (b)(2) (West 2011).
confinement for three years. Appellant has filed a pro se notice of appeal. We

dismiss the appeal.

      In a plea-bargained case, a defendant may appeal only those matters that

were raised by written motion filed and ruled on before trial or after obtaining the

trial court’s permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02 (West

2006); TEX. R. APP. P. 25.2(a)(2). An appeal must be dismissed if a certification

showing that a defendant has the right of appeal has not been made part of the

record. TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certification is included in the record on appeal. See

id. The trial court’s certification states that this is a plea-bargained case and

appellant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The record

supports the trial court’s certification.2 See Dears v. State, 154 S.W.3d 610, 615

(Tex. Crim. App. 2005). Because appellant has no right of appeal, we must

dismiss this appeal. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App.

2006) (“A court of appeals, while having jurisdiction to ascertain whether an

appellant who plea-bargained is permitted to appeal by Rule 25.2(a)(2), must

2
      Although appellant filed a written pretrial motion for a competency examination,
      the trial court granted the motion and it, therefore, does not provide a basis for
      appeal. See Woods v. State, 108 S.W.3d 314, 316 n.6 (Tex. Crim. App. 2003)
      (distinguishing motion for examination from motion for court determination of
      competency). Further, appellant’s plea agreement states that he waived the right
      to appeal if the court accepted the plea agreement, and a waiver of the right to
      appeal is valid if made when the defendant knows the sentence he will receive.
      See Ex parte Delaney, 207 S.W.3d 794, 798 (Tex. Crim. App. 2006).
                                           2
dismiss a prohibited appeal without further action, regardless of the basis for the

appeal.”).

      Accordingly, we dismiss this appeal for want of jurisdiction and deny any

pending motions as moot.

                                 PER CURIAM


Panel consists of Justices Jennings, Brown, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3